PER CURIAM:
In this original proceeding, following ex parte presentation of relators’ petition seeking a writ of supervisory control, an order to show cause was issued on October 18, 1966, returnable on October 24, 1966. Answer was filed thereto and the matter argued before the court on the return day.
The majority of the court are of the opinion that a writ of supervisory control should not issue and for that reason the relief requested is denied. That portion of the order to show cause which provided for a stay of the writ of prohibition issued by the respondent court is revoked and annulled. The proceeding is dismissed.
MR JUSTICES CASTLES and JOHN CONWAY HARRISON, being of the opinion that a writ of supervisory control should issue, dissent from the foregoing Opinion and Order.